Citation Nr: 1111959	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-33 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right shoulder disability.

2.  Entitlement to service connection for left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1957 to August 1959.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for hearing loss, tinnitus, a back disorder, and a neck disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's right shoulder disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

2.  The preponderance of the evidence shows that the Veteran's left shoulder disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  Right shoulder disability was not incurred during or as a result of the Veteran's active service.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Left shoulder disability was not incurred during or as a result of the Veteran's active service.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in January 2006 that fully addressed the entire notice element.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  Also, in March 2006, the RO provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  As such, VA satisfied its duty to notify the Veteran in this case.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  Here, service treatment records are associated with the claims folder, as are post-service VA outpatient records and private treatment records.  The Veteran was also afforded a VA examination pertinent to the issue on appeal.  VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Right and Left Shoulder Disability

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks service connection for right and left shoulder disability.  He maintains that his right and left shoulder conditions are related to trauma sustained in an in-service motor vehicle accident.  He also asserts that two years of the "pounding effect" from using a rifle during service injured his shoulder.  

Service treatment records were reviewed.  The Veteran's entrance examination from August 1957 did not note any shoulder disorders.  During service, there were no complaints, symptoms, or treatment of a shoulder disorder.  The Veteran's separation examination from July 1959 did not note any shoulder disorders.

Post-service records were reviewed.  Private records indicate that the Veteran sought treatment for right shoulder pain in November 1996.  It was noted that the Veteran injured himself on the job in April 1996 when a heavy load fell onto his right shoulder.  The physician noted that since that time, the Veteran had pain and weakness of the right shoulder.  A magnetic resonance imaging (MRI) scan confirmed a diagnosis of a complete tear of his rotator cuff.  In December 1996, the Veteran underwent surgery to his right shoulder to repair his rotator cuff.  See December 1996 Operative Record.

In January 1997, the Veteran was referred for physical therapy for his right shoulder.  The date of onset was noted to be April 1996 and the original mechanism of injury was an industrial accident - a heavy load was dropped on the Veteran resulting in the injury.  See January 1997 Chimes Physical Therapy.  It was noted that the Veteran denied any pre-existing or similar condition or injury and that prior to the onset of this injury, the Veteran indicated that his general health was good.  Id.

VA outpatient treatment records were also reviewed.  Records indicate the Veteran is retired on disability, for industrial accident with shoulder injury and right shoulder repair.  See January 2007 VA outpatient note.  There is no additional treatment of a shoulder disorder in VA outpatient records.

The Veteran was afforded a VA examination in June 2008.  The examiner noted that the Veteran was in a truck accident in July 1961, however, there were no shoulder injuries reported or treated while in service.  The examiner stated that according to the Veteran, the onset of symptoms was 1961.  The Veteran also described his accident of a load falling onto his right shoulder in 1996.  Physical examination revealed right shoulder pain at rest and guarding of movement and left shoulder pain with abduction.  There was objective evidence of pain with active motion and following repetitive motion, bilaterally.  X-rays taken demonstrated advanced bilateral degenerative joint disease and calcified tendinitis in the right shoulder.  The examiner opined that the Veteran's current degenerative joint disease is not caused by or a result of the Veteran's time in service.  The examiner noted that there was no record of either shoulder being injured or treatment while in service and the stated the opinion was based on the Veteran's medical history, lack of shoulder symptoms or treatment, his injury and subsequent surgery as a civilian and the examiner's clinical expertise and experience.  

After a careful review of the evidence, the Board finds that the preponderance of the evidence is against entitlement to service connection for right and left shoulder disabilities.  

The Veteran has submitted statements asserting that his shoulder disabilities are related to or had their onset in service.  The Board acknowledges that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Here, however, the Veteran's contentions conflict with the contemporaneous and objective medical evidence, which includes his statements in seeking treatment for shoulder problems in 1996 following a work injury.  For example, in a private medical record, the date of onset for his shoulder disorder was noted to be April 1996 and the original mechanism of injury was an industrial accident - a heavy load was dropped on the Veteran resulting in the injury.  See January 1997 Chimes Physical Therapy.  At the time, the Veteran denied any pre-existing or similar condition or injury and stated that prior to the onset of this injury, his general health was good.  Id.  Contradicting his January 1997 statement, the Veteran asserted during the June 2008 VA examination, that the onset of his symptoms was 1961.  Because his earlier reports were made in the context of seeking medical care, the Board finds that these contemporaneous accounts are highly probative of the onset of the Veteran's shoulder disabilities.  The Board observes that these reports are also consistent with his report of not having any right or left shoulder problems at separation from service.

Thus, although the Veteran is competent to report the onset and chronicity of right and/or left shoulder problems in and since service, in light of the foregoing, the Board finds that the Veteran's report is not credible.  As such, and given the opinion offered by the June 2008 VA examiner, who examined the Veteran, reviewed his pertinent medical history and contentions, and offered a rationale in support of his assessment that the Veteran's right and left shoulder disability were not related to service, the Board finds that the preponderance of the evidence is against the claims and accordingly, service connection for right and left shoulder disabilities must be denied.


ORDER

Service connection right shoulder disability is denied.

Service connection for left shoulder disability is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


